The opinion of the court was delivered by
Royce, J.
The only exception taken in the court below, was to the ruling of the court upon the question of the liability of the plaintiff to account for the value of the lumber purchased by him at the sheriff’s sale upon the execution in favor of Whitcomb & Day against the defendants, after paying the amount due upon the execution, and costs. The plaintiff claimed a lien upon the property, and this claim was denied by the defendants. The court charged the jury, that if they should find that the plaintiff had a lien, and that, in order to secure and protect it, and to avoid a controversy with Whitcomb & Day after they had attached the property upon their writ, he bought their judgment, and had the property sold upon the execution issued upon that judgment, that he was chargeable with the value of the property thus sold, after paying the amount due upon the execution and costs of sale. If any such liability existed, it must have resulted from some contract express or implied, under which the plaintiff could be made chargeable as the trustee or agent of the defendants. By the contract which the plaintiff’s evidence tended to show, he was to have a lien upon the lumber until ho should be paid the amounts advanced by him for hauling and sawing it. This contract was intended for his security. He was not obliged to rely upon it, and could have enforced the collection of his claim without resort to this property ; and when Whitcomb & Day attached the property, the defendants would have had no legal ground of complaint if the plaintiff had neglected or refused to assert his lien upon the property so attached. The purchase of the Whitcomb & Day judgment by the plaintiff, does not appear to have been made upon-the request of the defendants, nor in their interest, or for their benefit. Neither does the case show that the plaintiff was under any legal obligation to provide for the payment of that judgment, or that there was any relation of trust or confidence created by its purchase. Eor aught that appears, the plaintiff had the same right to purchase and control the judgment that any *260other person would have had ; and Ms motive in mating the purchase, seems to us to be wholly immaterial, inasmuch as it is not shown that any legal right of the defendants was thereby prejudiced. The plaintiff having the legal title to the judgment, had the right to become the purchaser of the property sold upon the execution issued upon it; and the court erred in holding that he was accountable for anything more than the price at which it was sold. Judgment reversed and cause remanded.